Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19       Entered 11/21/19 12:14:27   Page 1 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

In re:                                     §
                                           §         Case No. 19-33868-15
EAGLE ENERGY INC.                          §
                                           §         Chapter 15
         Debtor in a foreign proceeding.   §
                                           §         Joint Administration Requested
In re:                                     §
                                           §         Case No. 19-33869-15
EAGLE ENERGY TRUST                         §
                                           §         Chapter 15
         Debtor in a foreign proceeding.   §
                                           §         Joint Administration Requested
In re:                                     §
                                           §         Case No. 19-33870-15
EAGLE ENERGY HOLDINGS INC.                 §
                                           §         Chapter 15
                                           §
         Debtor in a foreign proceeding.   §         Joint Administration Requested
In re:                                     §
                                           §         Case No. 19-70333-15
EAGLE HYDROCARBONS INC.                    §
                                           §         Chapter 15
         Debtor in a foreign proceeding.   §
                                           §         Joint Administration Requested




94171560.2                                 -1-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19            Entered 11/21/19 12:14:27         Page 2 of 8




            ORDER GRANTING RECEIVER’S EMERGENCY EX PARTE
       APPLICATION FOR TEMPORARY RESTRAINING ORDER AND RELIEF
      PURSUANT TO SECTIONS 105(A) AND 1519 OF THE BANKRUPTCY CODE

         FTI Consulting Canada Inc. (“FTI”) solely in its capacity as court-appointed receiver

(the “Receiver”) of (1) Eagle Energy Inc. (“Eagle Energy”), (2) Eagle Energy Trust (“Eagle

Trust”), (3) Eagle Energy Holdings Inc. (“Eagle Holdings”), and (4) Eagle Hydrocarbons Inc.

(“Eagle US”) (collectively, “Eagle” or “Debtors”) filed an Emergency Ex Parte Application for

Temporary Restraining Order and Relief Pursuant to Sections 105(A) and 1519 of the

Bankruptcy Code (“Application”) in the above-styled and numbered chapter 15 cases.

         The Court finds that notice was proper (or that to the extent that notice was insufficient,

this Order should be issued without notice to avoid irreparable harm to the Debtors), and that no

party in interest made any response in opposition to the Application, or, if so, the relief requested

in any such response was denied for the reasons stated on the record, and further finds that the

relief requested in the Application should be granted on a provisional basis.

         This Court has considered and reviewed: (i) the Application, (ii) the Expedited Petition

for Recognition as a Foreign Main Proceeding, or in the Alternative, Foreign Nonmain

Proceeding, Pursuant to Sections 1515 and 1517 of the Bankruptcy Code and Related Relief

(the “Petition”) (ii) the exhibits to such Application and Petition, (iii) the Receivership Order

entered in the Canadian Proceeding (the “Receivership Order”), (iv) all other documents filed

in support thereof (collectively, the “Supporting Papers”), and (v) the exhibits introduced at

such hearings, testimony of witnesses, if any, and the arguments of counsel. Accordingly, this

Court finds and concludes as follows:




94171560.2                                      -2-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19             Entered 11/21/19 12:14:27        Page 3 of 8




             A. The Debtors are the following entities: (1) Eagle Energy, (2) Eagle Trust, (3)
                Eagle Holdings, and (4) Eagle US.

             B. On November 19, 2019, White Oak Global Advisors, LLC as the administrative
                agent (in such capacity, the “Agent”) under that certain Loan and Security
                Agreement dated as of March 13, 2017 (as amended, modified, or supplemented,
                the “Loan Agreement”), for itself and for and on behalf of a group of lenders on
                whose behalf White Oak Global Advisors, LLC signed (collectively, and in such
                capacity, the “Lenders”), filed an Application (Receivership Order) in the
                Canadian Proceedings seeking the appointment of FTI as receiver under
                section 243 of the Bankruptcy and Insolvency Act (the “BIA”), RSC 1985 c B-3
                and section 13(2) of the Judicature Act, RSA 2000 c J-2 in the Court of Queen’s
                Bench of Alberta, Judicial Centre of Calgary (the “Canadian Court”) in the
                proceeding styled In the Matter of the Receivership of Eagle Energy Inc. et. al,
                Alberta Court of Queen’s Bench File No. 1901-16293. (the “Canadian
                Proceedings”).

             C. On November 19, 2019, the Canadian Court, Honorable Justice R.A. Neufeld,
                granted a Receivership Order in Alberta Court of Queen’s Bench File No. Court
                File No. 1901-16293 (the “Receivership Order”) appointing FTI as the Receiver
                and manager of the Debtors.

             D. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and
                (b) and 1334(a) and (b) and Sections 109 and 1501 of the Bankruptcy Code. This
                is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

             E. Venue is proper in this district pursuant to 28 U.S.C. § 1410(3).

             F. The Receiver is a person within the meaning of Section 101(41) of the
                Bankruptcy Code and is the duly appointed foreign representative of the Debtors
                within the meaning of Section 101(24) of the Bankruptcy Code.

             G. This Court has constitutional authority to enter final orders in these cases under
                Stern v. Marshall, 564 U.S. 462 (2011), or, in the alternative, by consent of the
                parties. See Executive Benefits Ins. Agency v. Arkinson, 134 S. Ct. 2165 (2014).

             H. This case was properly commenced pursuant to Sections 1504 and 1515 of the
                Bankruptcy Code. The notice of the Application was sufficient given the
                circumstances of these cases and the potential for irreparable harm to the Debtors.

             I. There is a substantial likelihood that the Court, upon final consideration, will find
                that the Canadian Proceedings are foreign proceedings within the meaning of
                Section 101(23) of the Bankruptcy Code.

             J. There is a substantial likelihood that the Court, upon final consideration, will find
                the Canadian Proceedings are entitled to recognition by this Court pursuant to
                Section 1517 of the Bankruptcy Code.



94171560.2                                       -3-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19              Entered 11/21/19 12:14:27         Page 4 of 8




             K. There is a substantial likelihood that the Court, upon final consideration, will find
                that the Canadian Proceedings will be entitled to recognition as foreign main
                proceedings pursuant to Section 1502(4) of the Bankruptcy Code and will be
                entitled to recognition as foreign main proceedings pursuant to Section 1517(b)(1)
                of the Bankruptcy Code.

             L. Relief is urgently needed to protect the assets of the Debtors or the interests of the
                creditors pursuant to 11 U.S.C. § 1519(a). It is the Receiver’s intention to
                continue operations of the Debtors for a period of time so that the assets may
                ultimately be sold as a going concern. As such, the Receiver needs to stabilize
                operations and operate in the normal course, including paying employees and
                ongoing expenses. If the Receiver’s authority is not honored in the US, or if
                creditors or parties in interest take collection actions, continue litigation, or
                exercise self-help, the ordinary course operations of the Debtors and the
                Receiver’s ability to conduct and effectuate the sale of assets could be
                jeopardized. Therefore, the Receiver is entitled to the provisional relief afforded
                under Section 1519 of the Bankruptcy Code.

             M. The relief granted is necessary and appropriate, in the interest of the public and
                international comity, consistent with the United States public policy, and will not
                cause any hardship to any party in interest that is not outweighed by the benefits
                of granting the requested relief.

             N. As described above, the Receiver has a substantial likelihood of prevailing on the
                merits. Even if the Canadian Proceedings are “foreign nonmain proceedings,”
                there is a substantial likelihood that the Receiver will be able to demonstrate that
                it is entitled to relief under 11 U.S.C. § 1521(a).

             O. There is a substantial threat of irreparable injury if the injunction does not issue.

             P. Any threatened injury to the Debtors outweighs any damage the injunction might
                cause to the opponents. The injunctive relief would actually benefit the Debtors’
                creditors by ensuring an equitable and orderly distribution of assets and facilitate
                the Canadian Proceedings.

             Q. The injunction will not disserve the public interest. The injunctive relief is in the
                public interest. It sets to facilitate a cross-border reorganization that will provide
                a benefit to the estates of the Debtors. The injunctive relief is supported by
                notions of comity and will allow the Receiver to craft a productive solution for the
                Debtors and their estates.

             R. The Receiver, in its role as foreign representative of the Debtors, and the Debtors,
                are entitled to the full protections and rights available pursuant to Section 1519(a)
                of the Bankruptcy Code.

             S. Permitting the Debtors’ current cash management system to continue pursuant to
                existing agreements between the Debtors and their existing depository and
                disbursement banks (collectively, the “Banks”) will facilitate the continued


94171560.2                                        -4-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19               Entered 11/21/19 12:14:27       Page 5 of 8




                operations of the Debtors while the Canadian Proceedings and this proceeding are
                ongoing.

         NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

         1.     All relief granted herein is on an provisional basis, subject to this Court’s

recognition of the above-captioned bankruptcy cases as a foreign proceeding.

         2.     The commencement or continuation of any action or proceeding concerning the

assets, rights, obligations, or liabilities of the Debtors, including any action or proceeding against

the Receiver in its capacity as foreign representative of the Debtors, is hereby stayed in a manner

coextensive with 11 U.S.C. § 362.

         3.     Execution against the assets of the Debtors is hereby stayed.

         4.     The administration or realization of all or part of the assets of the Debtors within

the territorial jurisdiction of the United States is hereby entrusted to the Receiver, and the terms

of the Receivership Order to the extent set forth herein shall apply to the Debtors, its creditors,

the Receiver, and any other parties-in-interest.

         5.     The right of any person or entity, other than the Receiver, to transfer or otherwise

dispose of any assets of the Debtors is hereby suspended unless authorized in writing by the

Receiver or by Order of this Court.

         6.     The Receiver may undertake the examination of witnesses, the taking of evidence,

the production of documents, or the delivery of information concerning the assets, affairs, rights,

obligations or liabilities of the Debtors.

         7.     Notwithstanding Rule 7062 of the Bankruptcy Rules, made applicable to this case

by Rule 1018 of the Bankruptcy Rules, the terms and conditions of this Order shall be

immediately effective and enforceable upon its entry and, upon its entry, shall become final and

appealable.



94171560.2                                         -5-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19           Entered 11/21/19 12:14:27       Page 6 of 8




         8.     The Receiver is authorized and empowered, but not obligated to (i) maintain and

continue to use, with the same account numbers, all of the Debtors’ existing bank accounts at

depository institutions in the United States (the “Bank Accounts”); (ii) treat the Bank Accounts

for all purposes as debtor-in-possession accounts; (iii) maintain and continue to use the Debtors’

existing business forms, stationery and checks, all without the appellation “debtor-in-

possession”; and (iv) preserve the reporting and accounting mechanisms used by the Debtors in

respect of the Bank Accounts.

         9.     The Receiver is authorized to maintain the Debtors’ existing cash management

system, to allow receipt and sending of transfers via the ACH or automatic clearing house system

and by wire transfer (collectively, the “Cash Management System”), all subject to the terms

and conditions of the Debtors’ prepetition agreements with their depository institutions

(including the right to pay all pre-petition and post-petition administrative fees associated with

such Bank Accounts and Cash Management System), provided however, that no prepetition

obligations of any kind to be paid except as authorized hereby.

         10.    This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any request for additional relief or any adversary proceeding brought

in and through these Chapter 15 foreign proceedings, and any request by an entity for relief from

the provisions of this Order, for cause shown, that is properly commenced and within the

jurisdiction of this Court.

         11.    The security provision provided in Rule 65(c) of the Federal Rules of Civil

Procedure, made applicable through Rule 7065 of the Bankruptcy Rules, is unnecessary in this

case and is therefore waived.




94171560.2                                     -6-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19            Entered 11/21/19 12:14:27         Page 7 of 8




         12.   This Order applies to all parties in interest in this Chapter 15 case and all of their

agents, employees, and representatives, and all those who act in concert with them who receive

notice of this Order.

         13.   A hearing to consider preliminary and permanent relief as requested by the

Application and the Petition is set for ________, ______, a.m., at _________________________

(the “Recognition Hearing”). Counsel for the Receiver must serve this Order on parties in

interest in this Chapter 15 case and provide notice of hearing.

         14.   Any party in interest may make a motion seeking relief from, or modification of,

this Order on not less than three (3) business days’ notice to the Receiver’s U.S. counsel: Louis

R.      Strubeck,       Jr.,   louis.strubeck@nortonrosefulbright.com,     Greg      M.     Wilkes,

greg.wilkes@nortonrosefulbright.com, NORTON ROSE FULBRIGHT US LLP 2200 Ross

Avenue, Suite 3600 Dallas, Texas 75201-7932 Telephone: (214) 855-8000 Facsimile: (214) 855-

8200 (collectively, “U.S. Counsel”).

         15.   The notice required in paragraph 14 above on objections, if any, submitted for the

purpose of opposing the Receiver’s request for a preliminary and permanent injunction sought in

the Application must be made in writing describing the basis therefore, filed with the Court and

served on the U.S. Counsel in a manner whereby such notice or objections are actually received

by U.S. Counsel at least three (3) business days prior to (i) any hearing scheduled on any motion

seeking relief from, or modification of this Order, or (ii) the hearing date scheduled in paragraph

15 above for the hearing on the preliminary and permanent injunction.

         16.   If no objections to the Receiver’s request for a preliminary and permanent

injunction are made as herein provided, the Court may enter an order granting the preliminary

and permanent injunction requested in the Application without holding a hearing.




94171560.2                                      -7-
Case 19-33868-hdh15 Doc 6-1 Filed 11/21/19         Entered 11/21/19 12:14:27       Page 8 of 8




         17.   To the extent of any conflict or inconsistency between this Order and the

Receivership Order, the Receivership Order as amended, supplemented, or modified shall

control.

         18.   Time of Issuance: This order is issued on November ___, 2019 at ____5:15

a.m./p.m.

         19.   Duration: This order shall remain in effect for fourteen (14) days from the date

and time of its issuance. It shall not extend beyond midnight of November ___, 2019, unless

extended by further order of the Court.

         20.   SO ORDERED this ___ day of November, 2019.

                                      ###End Of Order###


Submitted by:

Louis R. Strubeck, Jr. (SBT 19425600)
louis.strubeck@nortonrosefulbright.com
Greg M. Wilkes (SBT 24047105)
greg.wilkes@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200

ATTORNEYS FOR THE CANADIAN RECEIVER




94171560.2                                   -8-
